Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al. (US 20180234807).

Regarding claim 1, PARK et al. (US 20180234807) teaches a user equipment (UE) for wireless communication (fig. 16, UE), comprising: a memory (fig. 16, UE); and one or more processors operatively coupled to the memory (fig. 16, UE), the memory and the one or more processors configured to: 
transmit an indication of one or more beams for simultaneous unicast and multicast monitoring (par. 282, 287, type 2, 3 UE capable of double RS detection through single fast Fourier transform (FFT) through one or more of resource for communication between UE and network (par. 103-105, resource for direct transmission to UE or beamforming); par. 287, 291, received the UE reception capability of a UE indicative of type 3, a network (or an eNB/serving cell) that has received the UE reception capability of a UE indicative of type 3 may schedule unicast PDSCH transmission at the same point of time as a point of time at which V2X broadcast/multicast messages transmitted by cells); and 
receive, using the one or more beams, at least one of unicast traffic or multicast traffic (par. 282; par. 287, 288, unicast or multicast communication).

Regarding claim 17, PARK et al. (US 20180234807) teaches a user equipment (UE) for wireless communication (fig. 16, UE), comprising: a memory (fig. 16, UE); and one or more processors operatively coupled to the memory (fig. 16, UE), the memory and the one or more processors configured to: 
transmit a first indication of a capability of the UE to support simultaneous unicast and multicast monitoring (par. 282, 287, type 2, 3 UE capable of double RS detection through single FFT; par. 287, 291, received the UE reception capability of a UE indicative of type 3, a network (or an eNB/serving cell) that has received the UE reception capability of a UE indicative of type 3 may schedule unicast PDSCH transmission at the same point of time as a point of time at which V2X broadcast/multicast messages transmitted by cells); and 
transmit at least one of a second indication of a quantity of frequency carriers that the UE supports for simultaneous unicast and multicast monitoring or a third indication of a dual connectivity capability of the UE for simultaneous unicast and multicast monitoring (par. 282; par. 287, 288, the reception capability of a type 3 UE may be subdivided as follows depending on whether a CA, dual connectivity (DC) and/or a D2D communication link has been configured or not (or the capability may be modified)…additional information such as modified type or subdivided UE capability information may be signaled by a UE and transmitted to a network).

Regarding claim 18,  PARK et al. (US 20180234807) teaches the UE of claim 17, wherein the one or more processors are further configured to: receive a first downlink control information (DCI) communication from a unicast transmission reception point (TRP), the first DCI communication configuring one or more first time-domain resources for unicast traffic reception (par. 257, 282; par. 67, 136, 250, using PDCCH to allocate a PDSCH resource carrying unicast data); and receive a second DCI communication from a multicast TRP, the second DCI communication configuring one or more second time-domain resources for multicast traffic reception (par. 268; par. 67, 136, 250, 275, DCI includes uplink resource allocation information, downlink resource allocation information, or an uplink transmission (Tx) power control command for a specific UE group for unicast and multicast).

Regarding claim 19, PARK et al. (US 20180234807) teaches the UE of claim 18, wherein the one or more first time-domain resources and the one or more second time-domain resources do not overlap in a frequency domain (par. 265, 284, TDM).

Regarding claim 20, PARK et al. (US 20180234807) teaches the UE of claim 18, wherein the one or more first time-domain resources and the one or more second time-domain resources at least partially overlap in a frequency domain and a time domain (par. 263, 282, 287, at the same point of time).

Regarding claim 21, PARK et al. (US 20180234807) teaches the UE of claim 20, wherein the one or more processors are further configured to receive a unicast demodulation reference signal (DMRS) in the one or more first time- domain resources (par. 99, 282, 287, RS detection).

Regarding claim 22, PARK et al. (US 20180234807) teaches the UE of claim 21, wherein the one or more processors are further configured to receive a multicast DMRS in the one or more second time-domain resources (par. 99, 282, 287, RS detection), the unicast DMRS and the multicast DMRS being in different code division multiplexing groups (par. 45, 52, 103, CDMA).


Claim(s) 4, 6, 7, 8, 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al. (US 20120314591).

Regarding claim 4, ZHANG et al. (US 20120314591) teaches a base station (BS) for wireless communication, comprising: 
a memory (fig. 1); and one or more processors operatively coupled to the memory (fig. 1), the memory and the one or more processors configured to: 
transmit a first indication that one or more first time-domain resources, of a plurality of time-domain resources that are permitted to be flexibly configured for unicast traffic or multicast traffic, are configured for unicast-only traffic (par. 68, The UE determines an initial unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0 based on received primary synchronization signals (PSS) and/or secondary synchronization signals (SSS); par. 69, The UE determines an initial unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0 based on received primary synchronization signals (PSS) and/or secondary synchronization signals (SSS)); and 
transmit a second indication that one or more second time-domain resources, included in the plurality of time-domain resources, are configured for multicast-only traffic (par. 68, 69, In the second TTL and the second FTL, the UE retrieves multicast/broadcast time domain samples based on a multicast/broadcast DL timing T.sub.0 and a multicast/broadcast sampling frequency F.sub.0 and decodes the retrieved samples (802)).

Regarding claim 6, ZHANG et al. (US 20120314591) teaches the BS of claim 4, wherein the one or more processors are further configured to: transmit unicast traffic in the one or more first time-domain resources (par. 42, 60, 68); and transmit multicast traffic in the one or more second time-domain resources (par. 42, 60, 69).

Regarding claim 7, ZHANG et al. (US 20120314591) teaches the BS of claim 4, wherein the one or more first time-domain resources comprise at least one of one or more first slots or one or more first symbols (par. 42, 60, 68, 69, two time slots, each time slot including a resource block…7 consecutive OFDM symbols in the time domain), and wherein the one or more second time-domain resources comprise at least one of one or more second slots or one or more second symbols (par. 42, 60, 68, 69, two time slots, each time slot including a resource block…7 consecutive OFDM symbols in the time domain).

Regarding claim 8, ZHANG et al. (US 20120315691) teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
receive an indication that one or more time-domain resources, of a plurality of time-domain resources, that are permitted to be flexibly configured for unicast traffic or multicast traffic, are configured for unicast-only traffic or for multicast-only traffic (par. 68, The UE determines an initial unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0 based on received primary synchronization signals (PSS) and/or secondary synchronization signals (SSS); par. 69, The UE determines an initial unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0 based on received primary synchronization signals (PSS) and/or secondary synchronization signals (SSS)); and 
receive unicast-only traffic or multicast-only traffic in the one or more time-domain resources (par. 68, 69, In the second TTL and the second FTL, the UE retrieves multicast/broadcast time domain samples based on a multicast/broadcast DL timing T.sub.0 and a multicast/broadcast sampling frequency F.sub.0 and decodes the retrieved samples (802)).

Regarding claim 10, ZHANG et al. (US 20120315691) teaches the UE of claim 8, wherein the indication is an indication that the one or more time-domain resources are configured for unicast-only traffic (par. 42, 60, 68, he UE determines an initial unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0 based on received primary synchronization signals (PSS) and/or secondary synchronization signals (SSS)), and wherein the one or more processors, when receiving unicast-only traffic or multicast-only traffic in the one or more time-domain resources, are configured to receive unicast-only traffic in the one or more time-domain resources (par. 42, 60, 68, unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0).

Regarding claim 11, ZHANG et al. (US 20120315691) teaches the UE of claim 10, wherein the one or more processors are further configured to receive another indication that one or more other time-domain resources, of the plurality of time-domain resources, are configured for multicast-only traffic (par. 68, 69, In the second TTL and the second FTL, the UE retrieves multicast/broadcast time domain samples based on a multicast/broadcast DL timing T.sub.0 and a multicast/broadcast sampling frequency F.sub.0 and decodes the retrieved samples (802)).

Regarding claim 12, ZHANG et al. (US 20120315691) teaches the UE of claim 11, wherein the one or more processors are further configured to receive multicast-only traffic in the one or more other time-domain resources (par. 42, 60, 69, a multicast/broadcast DL timing T.sub.0 and a multicast/broadcast sampling frequency F.sub.0 and decodes the retrieved samples (802)).

Regarding claim 13, ZHANG et al. (US 20120315691) teaches the UE of claim 12, wherein the one or more processors, when receiving the unicast traffic in the one or more time-domain resources (par. 42, 60, 68, unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0), are configured to receive the unicast traffic using one or more unicast beams and using a unicast fast Fourier transform (FFT) timing window (par. 37, 39, 52, 53, 65, 85, transmitting or receiving using beamforming and FFT window for unicast).

Regarding claim 14, ZHANG et al. (US 20120315691) teaches the UE of claim 12, wherein the one or more processors, when receiving the multicast traffic in the one or more other time-domain resources (par. 42, 60, 69, a multicast/broadcast DL timing T.sub.0 and a multicast/broadcast sampling frequency F.sub.0 and decodes the retrieved samples (802)), are configured to receive the multicast traffic using one or more multicast beams and using a multicast fast Fourier transform (FFT) timing window (par. 37, 39, 52, 53, 65, 85, transmitting or receiving using beamforming and FFT window for multicast/broadcast).

Regarding claim 15, ZHANG et al. (US 20120315691) teaches the UE of claim 12, wherein the one or more time-domain resources comprise at least one of one or more first slots or one or more first symbols (par. 42, 60, 68, unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0).

Regarding claim 16, ZHANG et al. (US 20120315691) teaches the UE of claim 15, wherein the one or more other time-domain resources comprise at least one of one or more second slots or one or more second symbols (par. 42, 60, 69, a multicast/broadcast DL timing T.sub.0 and a multicast/broadcast sampling frequency F.sub.0 and decodes the retrieved samples (802)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20180234807) in view of HUA et al. (US 20190082352).

Regarding claim 2, PARK et al. (US 20180234807) does not explicitly teach the UE of claim 1, 
wherein the one or more processors are further configured to: 
transmit an indication of one or more other beams for unicast-only monitoring; and  receive, using the one or more other beams, unicast traffic in one or more unicast- only monitoring resources.
But, HUA et al. (US 20190082352) in a similar or same field of endeavor teaches wherein the one or more processors are further configured to: 
transmit an indication of one or more other beams for unicast-only monitoring (fig. 8, par. 49, 155, indication of carrier for unicast); and receive, using the one or more other beams, unicast traffic in one or more unicast- only monitoring resources (fig. 8, par. 49, 155, carrier for unicast).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HUA in the system of PARK to provide indication of resource for unicast.
The motivation would have been to optimization the resource allocation through resource allocation control.

Regarding claim 3, PARK et al. (US 20180234807) does not explicitly teach the UE of claim 1, wherein the one or more processors are further to: 
transmit an indication of one or more other beams for multicast-only monitoring (par. 68); and 
receive, using the one or more other beams, multicast traffic in one or more multicast-only monitoring resources (par. 68).
But, HUA et al. (US 20190082352) in a similar or same field of endeavor teaches wherein the one or more processors are further to: 
transmit an indication of one or more other beams for multicast-only monitoring (fig. 8, par. 70, 100, 101, 155, indication of carrier for broadcast/multicast); and 
receive, using the one or more other beams, multicast traffic in one or more multicast-only monitoring resources (fig. 8, par. 70, 100, 101, 155, carrier for broadcast/multicast).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HUA in the system of PARK to provide indication of resource for multicast.
The motivation would have been to optimization the resource allocation through resource allocation control.

Claims 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20120315691) in view of PARK et al. (US 20180234807).

Regarding claim 5, ZHANG does not teach the BS of claim 4, wherein the one or more processors, when transmitting the first indication and the second indication, are configured to transmit the first indication and the second indication in downlink control information included in a physical downlink control channel communication.
But, PARK in a similar or same field of endeavor teaches when transmitting the first indication and the second indication, are configured to transmit the first indication (par. 67, 136, 250, using PDCCH to allocate a PDSCH resource carrying unicast data) and the second indication in downlink control information included in a physical downlink control channel communication (par. 67, 136, 250, 275, DCI includes uplink resource allocation information, downlink resource allocation information, or an uplink transmission (Tx) power control command for a specific UE group for unicast and multicast).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of ZHANG to use DCI to indicate resource allocation.
The motivation would have been to provide compatibility with LTE and network control of resource allocation.

Regarding claim 9, ZHANG does not teach the UE of claim 8, wherein the one or more processors, 
when receiving the indication, are to receive the indication in downlink control information included in a physical downlink control channel communication.
But, PARK in a similar or same field of endeavor teaches when receiving the indication, are to receive the indication in downlink control information included in a physical downlink control channel communication (par. 67, 136, 250, 275, DCI includes uplink resource allocation information, downlink resource allocation information, or an uplink transmission (Tx) power control command for a specific UE group for unicast and multicast).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of ZHANG to use DCI to indicate resource allocation.
The motivation would have been to provide compatibility with LTE and network control of resource allocation.


Claim 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20180234807) in view of LEE et al. (US 20210211228).

Regarding claim 23, PARK does not teach the UE of claim 20, wherein the one or more processors are further configured to receive, in the one or more first time-domain resources, unicast traffic that is rate- matched based at least in part on the multicast DMRS.
But, LEE in a similar or same field of endeavor teaches wherein the one or more processors are further configured to receive, in the one or more first time-domain resources, unicast traffic that is rate- matched based at least in part on the multicast DMRS  (LEE et al. (US 20210211228) par. 18, 38, the unicast signal may be mapped through a rate matching method, based on the set information and information related to resources to which a DMRS of the multicast signal can be mapped).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of PARK to use rate matching.
The motivation would have been to exact set of bits to be transmitted within a given transmission time interval, depending on the existing channel conditions.

Regarding claim 24, PARK does not teach the UE of claim 23, wherein the one or more processors are further configured to receive, in the one or more second time-domain resources, multicast traffic that is rate- matched based at least in part on the unicast DMRS.
But, LEE in a similar or same field of endeavor teaches wherein the one or more processors are further configured to receive, in the one or more first time-domain resources, unicast traffic that is rate- matched based at least in part on the multicast DMRS (LEE et al. (US 20210211228) par. 18, 33, 38, set information including information on locations of at least one resource to which a demodulation reference signal (DMRS) of the unicast signal can be mapped to a terminal; mapping the multicast signal and the unicast signal to resources, based on the set information;).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of PARK to use rate matching.
The motivation would have been to exact set of bits to be transmitted within a given transmission time interval, depending on the existing channel conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HU et al. (US 20210315032) teaches a user equipment (UE) for wireless communication (fig. 1, UE), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: transmit an indication of one or more beams for simultaneous unicast and multicast monitoring (par. 8, 60, 61, 70, “The framework enables the SL discovery both considering the discovery interest and the radio capabilities of discovery UEs and supports conveying and exchanging the radio layer UE info (e.g., UE capability info, L2 ID) for the purpose of establishing NR V2X unicast/multicast connection…exchange radio layer information enabling V2X NR SL unicast and multicast connectivity); and receive, using the one or more beams, at least one of unicast traffic or multicast traffic (par. 8, 60, 61, 70).

WONG et al. (US 20190394707) teaches a user equipment (UE) for wireless communication (fig. 1, UE), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: transmit an indication of one or more beams for simultaneous unicast and multicast monitoring (par. 65, 68, unicast and multicast); and receive, using the one or more beams, at least one of unicast traffic or multicast traffic (par. 65, 68). wherein the one or more processors are further configured to: transmit an indication of one or more other beams for unicast-only monitoring (par. 68); and receive, using the one or more other beams, unicast traffic in one or more unicast- only monitoring resources (par. 68).
wherein the one or more processors are further to: transmit an indication of one or more other beams for multicast-only monitoring (par. 68); and receive, using the one or more other beams, multicast traffic in one or more multicast-only monitoring resources (par. 68).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/07/2022